Case 2:19-bk-20387       Doc 56    Filed 03/31/20 Entered 03/31/20 15:52:39            Desc Main
                                   Document Page 1 of 7




                                                                 Dated: March 31st, 2020

                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

  IN RE:                                         CASE NO. 2:19-bk-20387

  BRENDA DELORSE JUSTICE,                        CHAPTER 13


                         Debtor.                 JUDGE FRANK W. VOLK


                         MEMORANDUM OPINION AND ORDER

               Pending is the Chapter 13 Trustee’s Objection to the Debtor’s Exemptions

(“Trustee’s Objection”) [dckt. 16]. Ms. Justice responded to the Trustee’s Objection, and the

Trustee filed her Reply [dckts. 19 & 30]. Both parties filed further responses [dckts. 33, 39, 40 &

42]. The matter was heard December 4, 2019. The objection is ready for adjudication.

                                                I.



   A. Facts and Procedural History

               Ms. Justice filed her Chapter 13 Petition on September 6, 2019. In her schedules,

she listed her unencumbered residence at 469 Little Horse Creek Road in Julian. She valued the

property at $48,300. Ms. Justice took the customary $25,000 exemption in her residence pursuant

to West Virginia Code § 38-10-4. She also took a $5,000 exemption in her residence pursuant to

West Virginia Constitution Article 6, Section 48 and West Virginia Code § 38-9-1, which is a

West Virginia homestead exemption for general collection of “all debts and liabilities.”
Case 2:19-bk-20387        Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39               Desc Main
                                     Document Page 2 of 7


                The Chapter 13 Trustee asserts that Ms. Justice cannot “stack” both exemptions

together and that her reliance on the West Virginia Constitution is misplaced inasmuch as the

$25,000 exemption alone applies. Section 38-10-4 specifically concerns bankruptcy cases, while

West Virginia Code § 38-9-1 does not. Furthermore, the Trustee disputes the applicability of a

case relied upon by Ms. Justice, In re Hatfield, case no. 3:14-bk-30271 (Feb. 28, 2019), and

provides distinguishing arguments for the other cases cited by Ms. Justice. She explains that the

decision in Hatfield dealt primarily with Federal Rule of Bankruptcy Procedure 4003(b) and its

timeliness provision and not the substance of the West Virginia exemptions. The Trustee asserts

that her Objection was filed timely in this case pursuant to Rule 2004, unlike the situation in In re

Hatfield.

                Ms. Justice relies on In re Hatfield, as well as several other cases, to support her

position that she should be permitted to “stack” the two exemptions for a total of $30,000. She

asserts that § 38-10-4, while setting out the specific exemptions for bankruptcy cases, does not

contain any prohibition on a debtor using the constitutional exemption which is memorialized in

§ 38-9-1 along with the bankruptcy exemptions. She asserts that the debtor in In re Hatfield

successfully employed the exemptions in question here and that the decision logically extends to

this situation. Specifically, Ms. Justice asserts that, in In re Hatfield, “[t]he decision of the United

States Bankruptcy [Court] [sic] for the Southern District of West Virginia did not find that the

exemptions by the Debtor were wrong or should be disallowed.” [dckt. 19, p. 1]. She provides

extraterritorial citations assertedly supportive of her position.




                                                   2
Case 2:19-bk-20387       Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39              Desc Main
                                    Document Page 3 of 7


                                                 II.

   A. Governing Standards

                In bankruptcy, debtors are permitted to protect certain essential property from

creditors. The means for doing so is by exempting the property from the bankruptcy estate. “The

historical purpose of . . . exemption laws has been to protect a debtor from his creditors, to provide

him with the basic necessities of life so that even if his creditors levy on all of his nonexempt

property, the debtor will not be left destitute and a public charge.” Morehead v. Morehead (In re

Morehead), 283 F.3d 199, 206 (4th Cir. 2002) (internal quotation marks omitted).               These

“exemptions can afford the debtor some economic and social stability, which is important to the

fresh start guaranteed by bankruptcy.” Id. at 202-03.

                Bankruptcy Code section 522 permits debtors to exempt either property specified

in the federal list (contained in § 522(d)) or, instead, any “property that is exempt under federal

law, other than subsection (d) of this section, or state or local law.” 11 U.S.C. § 522(b). Debtors

may choose the federal list “unless the state law that is applicable to the debtor under paragraph

(3)(A) of this subsection specifically does not so authorize.” Id. This last provision is referred to

as the “opt-out,” and it allows states to restrict debtors’ exemptions to those enumerated in state

law and non-bankruptcy federal law. Id.; Sheehan v. Peveich, 574 F.3d 248, 252 (4th Cir. 2009)

(“Section 522(b)(1) affords the states the authority to restrict their respective residents to

exemptions promulgated by the state legislatures, if they so choose.”). Most states, including our

own, have enacted the “opt-out” provision. Thus, Ms. Justice’s exemptions are governed by West

Virginia law.

                West Virginia allows a debtor in bankruptcy to exempt a certain amount of real

property, or interest in real property, which is used as a primary residence. W.V. Code § 38-10-



                                                  3
Case 2:19-bk-20387       Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39             Desc Main
                                    Document Page 4 of 7


4(a). According to that subsection, entitled “Exemptions of Property in Bankruptcy Proceedings,”

a debtor may exempt his or her “interest, not to exceed twenty-five thousand dollars in value, in

real property or personal property that the debtor or a dependent of the debtor uses as a residence

. . . .” Id. That is the extent of the West Virginia bankruptcy exemption dedicated to real property.

               The West Virginia Constitution, in Article 6, section 48, dictates that “[a]ny

husband or parent, residing in this state, or the infant children of deceased parents, may hold a

homestead of the value of five thousand dollars . . . exempt from forced sale, subject to such

regulations as shall be prescribed by law . . . .” W. Va. Const. Art. 6 § 48. In conjunction, the

West Virginia Code provides a homestead exemption under the “Liens” provision at § 38-9-1,

which states that “[a]ny husband, wife, parent or other head of a household residing in this state,

or the infant children of deceased or insane parents, owning a homestead shall by operation of law

have a homestead exemption therein to the value of $5,000, subject to the provisions of section

forty-eight, article six of the Constitution of this state.” W. Va. Code § 38-9-1. Importantly, that

section, along with its companion sections, deals with the Legislature’s prescribed means for

executing against property based on a lien or judgment. Bankruptcy exemptions are not mentioned

and, thus, not contemplated.

               As noted, the Court has had occasion to address an aspect of exemption law in an

unpublished decision, In re Hatfield, case no. 3:14-bk-30271. The case involved lien avoidance.

The Court addressed Mr. Hatfield’s exemptions briefly and found his exemptions acceptable

simply because no party had objected within the amount of time prescribed by Federal Rule of

Bankruptcy Procedure 4003. Pursuant to 11 U.S.C. § 522(l), if no objections are filed within the

time period prescribed by Rule 4003, the exemptions claimed on a debtor’s list are treated as valid.

11 U.S.C. § 522(l). Here, Ms. Morris filed her objection timely. In re Hatfield is thus inapposite.



                                                 4
Case 2:19-bk-20387        Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39           Desc Main
                                     Document Page 5 of 7


                Ms. Justice additionally relies upon Hovis v. Wright (In re Wright), 751 F.2d 714

(4th Cir. 1985).   The distinction between that case and the instant matter, however, is that West

Virginia has a homestead exemption in its bankruptcy exemption statute, whereas South Carolina

did not have a specific exemption for the asset class there involved.

                Ms. Justice next relies upon In re Burciaga, 944 F.3d 681 (7th Cir. 2019). Illinois,

unlike West Virginia, however, does not appear to have separate code sections for bankruptcy

exemptions. The case is thus of little utility.

                Inasmuch as the Court is not bound by precedent, it resorts to a textual analysis of

the provisions at issue. Foremost, the best exemplar of congressional intent is the statutory text.

See Lamie v. United States Tr., 540 U.S. 526, 534 (2004); Hughes Aircraft Co. v. Jacobson, 525

U.S. 432, 438 (1999). As the Supreme Court has noted time and again, “[W]hen the statute’s

language is plain, the sole function of the courts—at least where the disposition required by the

text is not absurd—is to enforce it according to its terms.” Hartford Underwriters Ins. Co. v. Union

Planters Bank, N. A., 530 U.S. 1, 6 (2000) (internal quotation marks omitted) (quoting United

States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989); and then quoting Caminetti v. United

States, 242 U.S. 470, 485 (1917)). Our Court of Appeals has noted the necessary rigor to be applied

before a court might permissibly conclude statutory language is anything other than plain: “[t]o

determine whether the language is plain, we consider ‘the language itself, the specific context in

which that language is used, and the broader context of the statute as a whole.’” Johnson v. Zimmer,

686 F.3d 224, 232 (4th Cir. 2012) (alteration in original) (quoting Newport News Shipbuilding &

Dry Dock Co. v. Brown, 376 F.3d 245, 248 (4th Cir. 2004)).

                Stated even more broadly, an ambiguity does not arise until the court has availed

itself of “all the ‘traditional tools’ of construction.” See Kisor v. Wilkie, 139 S. Ct. 2400, 2415



                                                  5
Case 2:19-bk-20387       Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39             Desc Main
                                    Document Page 6 of 7


(2019) (agency rule) (quoting Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837,

843 n.9 (1984) (statute)). Indeed, “A provision that may seem ambiguous in isolation is often

clarified by the remainder of the statutory scheme . . . because only one of the permissible meanings

produces a substantive effect that is compatible with the rest of the law.” United Sav. Ass’n of Tex.

v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 371 (1988). The Supreme Court has

understandably recognized that the “meaning—or ambiguity—of certain words or phrases may

only become evident when placed in context.” King v. Burwell, 135 S. Ct. 2480, 2489 (2015)

(quoting FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000)). Whether the

chosen language is indeed plain, then, requires putting the language “in [its] context and with a

view to [its] place in the overall statutory scheme.” Brown & Williamson, 529 U.S. at 133 (internal

quotation marks omitted). At bottom, a court faced with a statutory construction issue must

“construe statutes, not isolated provisions.” Graham Cty. Soil & Water Conservation Dist. v.

United States ex rel. Wilson, 559 U.S. 280, 290 (2010) (internal quotation marks omitted). An

ambiguity arises only when the statute “is susceptible to more than one reasonable interpretation.”

In re Maharaj, 681 F.3d 558, 568 (4th Cir. 2012); see also Newport News Shipbuilding & Dry

Dock Co. v. Brown, 376 F.3d 245, 248 (4th Cir. 2004).



   B. Analysis

                The West Virginia law on exemptions is found in Chapter 38, Articles 8, 9, and

10. Article 8 covers exemptions from levy under state law. Article 9 lays out the homestead

exemption, with language materially identical to the aforementioned counterpart provision in the

West Virginia Constitution. Article 10, however, governs federal tax liens and explicitly addresses

orders and decrees in bankruptcy. Particularly noteworthy is West Virginia Code § 38-10-4,



                                                 6
Case 2:19-bk-20387        Doc 56     Filed 03/31/20 Entered 03/31/20 15:52:39         Desc Main
                                     Document Page 7 of 7


entitled “Exemptions of Property in Bankruptcy Proceedings.” That section states that “[a]ny

person who files a petition under the federal bankruptcy law may exempt from property of the

estate in a bankruptcy proceeding the following property . . . .” W. Va. Code § 38-10-4. There is

no reference whatsoever to exemptions found in other sections of the West Virginia Code. There

is no incorporation by reference of the homestead exemption listed in § 38-9-1.

                Had the Legislature intended to augment its bankruptcy exemption scheme in the

manner suggested by Ms. Justice, it might quite easily have done so with an economy of words.

It did not. And that is fatal to Ms. Justice’s position.



                                                  III.



                Based upon the foregoing discussion, the exemptions specified in § 38-10-4 are the

only exemptions available to debtors in bankruptcy in West Virginia. Accordingly, IT IS

ORDERED that the Chapter 13 Trustee’s Objection to Exemptions be, and is hereby,

SUSTAINED.




                                                   7
